Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 18, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148301                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  GAIL A. ANDERSON,                                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148301
                                                                    COA: 318532
                                                                    Genesee CC: 12-098914-NO
  SEARS ROEBUCK AND COMPANY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 8, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We further ORDER that trial court proceedings are
  stayed pending the completion of this appeal. On motion of a party or on its own motion,
  the Court of Appeals may modify, set aside, or place conditions on the stay if it appears
  that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 18, 2014
           s0611
                                                                               Clerk